DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The specification contains the phrase “Generally triangular or trapezoidal means that when viewed from above (in plan) the center portion generally look like a triangle or trapezoid”, but it appears that “Generally triangular or trapezoidal means that when viewed from above (in plan) the center portion generally looks like a triangle or trapezoid” would be more appropriate.  
Appropriate correction is required.
Claim Objections
Claims 2-7 and 9-17 are objected to because of the following informalities:  The claims do not have a comma after the introductory phrase. For example, claim 2 reads “The bench seat assembly of claim 1”, but should read “The bench seat assembly of claim 1,”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 contains the phrases “generally triangular” and “generally trapezoidal” which renders the claim indefinite because it is not possible to ascertain what shapes can be considered to be “generally” triangular or trapezoidal. The examiner recognizes that the applicant has attempted to define the cited phrases, but the definition merely restates the phrase in different wording.  The applicant defines “generally triangular” and “generally trapezoidal” as “Generally triangular or trapezoidal means that when viewed from above (in plan) the center portion generally look like a triangle or trapezoid” which uses the phrases to define the phrase.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6 and 8-10 are rejected under 35 U.S.C. 102(a1) and (a2) as being anticipated by Porter (US Publication Number 20100252680).
Regarding claim 1, Porter discloses a bench seat assembly (Figures 3, 6a-c and 10 element 200) comprising: a first seat that includes a seat portion and a back, wherein the first seat is bifurcated by a first vertical plane (Figure 6b left hand element 220, Paragraph 347), a second seat that includes a seat portion and a back, wherein the second seat is bifurcated by a second vertical plane (Figure 6b right hand element 220, Paragraph 347), and a center portion positioned between the first and second seats (Figure 6b element 216), wherein the center portion is bifurcated by a center vertical plane, wherein the first seat is angled outwardly such that the first plane defines a first acute angle with the center plane, wherein the second seat is angled outwardly such that the second plane defines a second acute angle with the center plane, and wherein the first acute angle and the second acute angle are approximately the same(Figure 6b, Paragraph 648).
Regarding claim 2, Porter discloses the above bench seat assembly wherein the center portion includes a front edge and a rear edge, and wherein the front edge has a greater dimension than the rear edge (Figure 6b element 216).
Regarding claim 4, Porter discloses the above bench seat assembly wherein the center portion includes a cover that is movable between an open and a closed position, wherein the cover includes a front edge and a rear edge, and wherein the front edge has a greater dimension than the rear edge (Figure 10 element 216).
Regarding claim 6, Porter discloses the above bench seat assembly wherein the center portion is generally triangular or generally trapezoidal in shape (Figure 6b element 216).
Regarding claim 8, Porter discloses an aircraft (Figures 19-24) comprising: a body that defines a cabin interior (Figure 22 unlabeled body/cabin) and a longitudinal axis (Figure 22 element L), a front bench seat assembly positioned in the cabin interior (Figure 22 unlabeled front center bench assembly), wherein the front bench seat assembly includes a first seat that includes a seat portion and a back, wherein the first seat is bifurcated by a first vertical plane (Figure 6b left hand element 220, Paragraph 347), a second seat that includes a seat portion and a back, wherein the second seat is bifurcated by a second vertical plane (Figure 6b right hand element 220, Paragraph 347), and a center portion positioned between the first and second seats (Figure 6b element 216), wherein the center portion is bifurcated by a center vertical plane, wherein the first seat is angled outwardly such that the first plane defines a first acute angle with the center plane, wherein the second seat is angled outwardly such that the second plane defines a second acute angle with the center plane, and wherein the first acute angle and the second acute angle are approximately the same(Figure 6b, Paragraph 648).
Regarding claim 9, Porter discloses the above aircraft wherein the center portion includes a front edge and a rear edge, and wherein the front edge has a greater dimension than the rear edge (Figure 6b element 216).
Regarding claim 10, Porter discloses the above aircraft further comprising a back bench seat assembly positioned in the cabin interior aft of the front bench seat assembly (Figures 22 unlabeled aft center bench assembly), wherein the back bench seat assembly includes a first seat that includes a seat portion and a back, wherein the first seat is bifurcated by a first vertical plane (Figure 6b left hand element 220, Paragraph 347), a second seat that includes a seat portion and a back, wherein the second seat is bifurcated by a second vertical plane (Figure 6b right hand element 220, Paragraph 347), and a center portion positioned between the first and second seats (Figure 6b element 216), wherein the center portion is bifurcated by a center vertical plane, wherein the first seat is angled outwardly such that the first plane defines a first acute angle with the center plane, wherein the second seat is angled outwardly such that the second plane defines a second acute angle with the center plane, and wherein the first acute angle and the second acute angle are approximately the same(Figure 6b, Paragraph 648).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Porter as applied to claim 1 above, and further in view of Gomez et al. (hereinafter Gomez, US Publication Number 20170203678).
Regarding claim 3, Porter discloses the above bench seat assembly, but fails to teach of the drawer as claimed.
However, Gomez teaches of a similar center portion (Figures 1 and 2 element 40) that comprises a drawer that has the same shape as the center portion (Figures 1 and 2 element 42).
Regarding claim 3, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the bench seat assembly of Porter with the drawer of Gomez for the predictable result of providing a cup holder that is retractable when not being used (Gomez, Paragraph 36).
Regarding claim 5, Porter discloses the above bench seat assembly, but is silent as to the presence of a cushion on the center portion.
However, Gomez teaches of a similar center portion (Figures 1 and 2 element 40) that comprises a cushion thereon that has the same shape and size as the center portion (Figure 7 element 53).
Regarding claim 5, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the bench seat assembly of Porter with the cushion of Gomez for the predictable result of increasing the comfort of the passengers using the center portion.
Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Porter as applied to claim 1 above, and further in view of Schonfeld et al. (hereinafter Schonfeld, US Publication Number 20180099587).
Regarding claim 7, Porter discloses the above bench seat assembly, but fails to teach of the center portion including a baby seat.
However, Schonfeld teaches of a similar center portion (Figure 1 element 10) that comprises a baby seat that has a baby seat (Figures 1 and 2, Paragraphs 27-29).
Regarding claim 7 it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the bench seat assembly of Porter with the baby seat of Schonfeld for the predictable result of providing an integrated infant seat that can including monitoring features (Schonfeld, Paragraph 15). 
Claim(s) 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Porter as applied to claim 8 above, and further in view of Pancotti et al. (hereinafter Pancotti, US Publication Number 20100096508).
Regarding claim 16, Porter discloses the above aircraft but fail to teach of it being a vertical take-off and landing aircraft.
However, Pancotti teaches of a similar aircraft (Figures 1-5 element 1) that is a vertical take-off and landing aircraft (Paragraphs 20 and 25-27).
Regarding claim 16, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft of Porter to have the form of the VTOL aircraft of Pancotti for the predictable result of enabling the aircraft to handing rescue or salvage missions in poorly accessible areas (Pancotti, Paragraph 5).
Regarding claim 17, Porter as modified by Pancotti discloses the above aircraft wherein the aircraft is not a helicopter (Figures 1-5 element 1).
Allowable Subject Matter
Claims 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Number 9162766 discloses a bench seat assembly with a center portion. US Patent Number 7347399 discloses an aircraft with a partition for separating a cargo area from a cockpit or passenger area.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A MCFALL whose telephone number is (571)270-5769. The examiner can normally be reached M-Th 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas McFall/Primary Examiner, Art Unit 3644